                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


PALMER WARD                                                       PLAINTIFF


VS.                                  CASE NO. 1:17CV00110 PSH


NANCY A. BERRYHILL, Commissioner,
    Social Security Administration                                DEFENDANT



                                         JUDGMENT


      It is CONSIDERED, ORDERED, and ADJUDGED that this case be and it hereby is

dismissed with prejudice. The relief sought is denied.

       DATED this 15th day of October, 2018.



                                             UNITED STATES MAGISTRATE JUDGE
